 Case 2:20-cv-00485-ES-CLW Document 1 Filed 01/15/20 Page 1 of 21 PageID: 1




THE ROSEN LAW FIRM, P.A.
Laurence M. Rosen, Esq.
One Gateway Center, Suite 2600
Newark, NJ 07102
Tel: (973) 313-1887
Fax: (973) 833-0399
Email: lrosen@rosenlegal.com

Counsel for Plaintiff

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

 FENGJUN SUN, Individually and on               Case No:
 behalf of all others similarly situated,
                                                CLASS ACTION COMPLAINT FOR
       Plaintiff,                               VIOLATIONS OF THE FEDERAL
                                                SECURITIES LAWS
       v.
                                                JURY TRIAL DEMANDED
 500.COM LIMITED, ZHENGMING
 PAN, and QIANG YUAN,

       Defendants.


      Plaintiff Fengjun Sun (“Plaintiff”), individually and on behalf of all other

persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon

personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and

belief as to all other matters, based upon, inter alia, the investigation conducted by

and through his attorneys, which included, among other things, a review of the

Defendants’ public documents, conference calls and announcements made by


                                            1
 Case 2:20-cv-00485-ES-CLW Document 1 Filed 01/15/20 Page 2 of 21 PageID: 2




Defendants, public filings, wire and press releases published by and regarding

500.com Limited (“500.com” or the “Company”), and information readily

obtainable on the Internet. Plaintiff believes that substantial evidentiary support

will exist for the allegations set forth herein after a reasonable opportunity for

discovery.

                         NATURE OF THE ACTION

      1.     This is a class action on behalf of persons or entities who purchased

or otherwise acquired publicly traded 500.com securities between April 27, 2018

and December 31, 2019, inclusive (the “Class Period”). Plaintiff seeks to recover

compensable damages caused by Defendants’ violations of the federal securities

laws under the Securities Exchange Act of 1934 (the “Exchange Act”).

                        JURISDICTION AND VENUE

      2.     The claims asserted herein arise under and pursuant to Sections 10(b)

and 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5

promulgated thereunder by the SEC (17 C.F.R. § 240.10b-5).

      3.     This Court has jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C.

§78aa).

      4.     Venue is proper in this judicial district pursuant to 28 U.S.C. §

1391(b) and Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged


                                        2
 Case 2:20-cv-00485-ES-CLW Document 1 Filed 01/15/20 Page 3 of 21 PageID: 3




misstatements entered and the subsequent damages took place in this judicial

district.

       5.   In connection with the acts, conduct and other wrongs alleged in this

complaint, Defendants, directly or indirectly, used the means and instrumentalities

of interstate commerce, including but not limited to, the United States mails,

interstate telephone communications and the facilities of the national securities

exchange.

                                    PARTIES
       6.   Plaintiff, as set forth in the accompanying certification, incorporated

by reference herein, purchased 500.com securities during the Class Period and was

economically damaged thereby.

       7.   Defendant 500.com, through its subsidiaries, purports to provide

online gaming services primarily in the People's Republic of China and Europe.

The Company is incorporated in the Cayman Islands and its principal executive

office is located at 12F, West Side, Block B, Building No. 7, Shenzhen 518115,

The People’s Republic of China. 500.com securities trade on the New York Stock

Exchange (“NYSE”) under the ticker symbol “WBAI.”

       8.   Defendant Zhengming Pan (“Pan”) has served as the Company’s

President, Chief Executive Officer (“CEO”), and as a Director throughout the

Class Period.


                                        3
 Case 2:20-cv-00485-ES-CLW Document 1 Filed 01/15/20 Page 4 of 21 PageID: 4




      9.    Defendant Qiang Yuan (“Yuan”) has served as the Company’s Chief

Financial Officer (“CFO”) throughout the Class Period.

      10.   Defendants Pan and Yuan are collectively referred to herein as the

“Individual Defendants.”

      11.   Each of the Individual Defendants:

            (a)   directly participated in the management of the Company;

            (b)   was directly involved in the day-to-day operations of the

                  Company at the highest levels;

            (c)   was privy to confidential proprietary information concerning

                  the Company and its business and operations;

            (d)   was directly or indirectly involved in drafting, producing,

                  reviewing and/or disseminating the false and misleading

                  statements and information alleged herein;

            (e)   was directly or indirectly involved in the oversight or

                  implementation of the Company’s internal controls;

            (f)   was aware of or recklessly disregarded the fact that the false

                  and misleading statements were being issued concerning the

                  Company; and/or

            (g)   approved or ratified these statements in violation of the federal

                  securities laws.


                                        4
 Case 2:20-cv-00485-ES-CLW Document 1 Filed 01/15/20 Page 5 of 21 PageID: 5




      12.    500.com is liable for the acts of the Individual Defendants and its

employees under the doctrine of respondeat superior and common law principles

of agency because all of the wrongful acts complained of herein were carried out

within the scope of their employment.

      13.    The scienter of the Individual Defendants and other employees and

agents of the Company is similarly imputed to 500.com under respondeat superior

and agency principles.

      14.    Defendants 500.com and the Individual Defendants are collectively

referred to herein as “Defendants.”

                       SUBSTANTIVE ALLEGATIONS
                        Materially False and Misleading
                   Statements Issued During the Class Period
      15.    On April 27, 2018, 500.com filed with the SEC its Annual Report on

Form 20-F for the year ended December 31, 2017 (the “2017 20-F”). Attached to

the 2017 Form 20-F were certifications pursuant to the Sarbanes-Oxley Act of

2002 (“SOX”) signed by Defendants Pan and Yuan attesting to the accuracy of

financial reporting, the disclosure of any material changes to the Company’s

internal control over financial reporting and the disclosure of all fraud.

      16.    The 2017 20-F stated the following regarding the risk of failing to

obtain requisite approvals, licenses, and permits:

      Certain of our game providers require various approvals, licenses and
      permits to conduct their business, including business to business, or

                                          5
 Case 2:20-cv-00485-ES-CLW Document 1 Filed 01/15/20 Page 6 of 21 PageID: 6




      B2B, gaming and software licenses. We cannot assure you that these
      providers will not encounter significant problems in obtaining new
      or renewing existing approvals, licenses and permits, or that they will
      continue to satisfy the conditions to which such approvals, licenses
      and permits granted. If previously obtained approvals, licenses and
      permits are revoked and/or if the providers fail to obtain and/or
      maintain the necessary approvals, licenses and permits required to
      conduct their business and/or host or manage games as currently
      provided, we may be required to temporarily suspend the operation of
      certain gaming services, which could have a material adverse effect
      on our business, financial condition, results of operations and
      prospects.

      17.   The 2017 20-F stated the following regarding the Company’s Code of

Ethics:

      Our board of directors has adopted a code of ethics that applies to our
      directors, officers, employees and agents, including certain provisions
      that specifically apply to our chief executive officer, chief financial
      officer, chief strategy officer, financial controller and any other
      persons who perform similar functions for us. We have filed our code
      of business conduct and ethics as an exhibit to our registration
      statement on Form F-1. We hereby undertake to provide to any person
      without charge, a copy of our code of business conduct and ethics
      within ten working days after we receive such person’s written
      request.

      18.   The Company’s Code of Ethics states the following regarding

compliance with laws, regulations, and policies:

           Employees have an obligation to comply with all laws, rules and
      regulations applicable to the Company’s operations. These include,
      without limitation, laws covering bribery and kickbacks, copyrights,
      trademarks and trade secrets, information privacy, insider trading,
      illegal political contributions, antitrust prohibitions, foreign corrupt
      practices, offering or receiving gratuities, environmental hazards,
      employment discrimination or harassment, occupational health and

                                         6
Case 2:20-cv-00485-ES-CLW Document 1 Filed 01/15/20 Page 7 of 21 PageID: 7




    safety, false or misleading financial information or misuse of
    corporate assets. It is your responsibility to understand and comply
    with the laws, regulations and policies that are relevant to your
    position. If any doubt exists about whether a course of action is
    lawful, you should seek advice from your supervisor or the
    Compliance Officer.
         Failure to comply with applicable laws and regulations can result
    in civil and criminal liability against you and the Company, as well as
    disciplinary action by the Company against you, including termination
    of employment. You should contact the Compliance Officer if you
    have any questions about the laws, regulations and policies that may
    apply to you.
         The Foreign Corrupt Practices Act (the “FCPA”) prohibits the
    Company and its employees and agents from offering or giving
    money or any other item of value to win or retain business or to
    influence any act or decision of any governmental official, political
    party, candidate for political office or official of a public
    international organization. The FCPA prohibits the payment of
    bribes, kickbacks or other inducements to foreign officials. This
    prohibition also extends to payments to a sales representative or agent
    if there is reason to believe that the payment will be used indirectly
    for a prohibited payment to foreign officials. Violation of the FCPA is
    a crime that can result in severe fines and criminal penalties, as well
    as disciplinary action by the Company, including termination of
    employment.
         Certain small facilitation payments to foreign officials may be
    permissible under the FCPA if customary in the country or locality
    and intended to secure routine governmental action. Governmental
    action is “routine” if it is ordinarily and commonly performed by a
    foreign official and does not involve the exercise of discretion. For
    instance, “routine” functions would include setting up a telephone line
    or expediting a shipment through customs. To ensure legal
    compliance, all facilitation payments must receive a prior written
    approval from the Compliance Officer and must be clearly and
    accurately reported as a business expense.

    (Emphasis added.)




                                      7
 Case 2:20-cv-00485-ES-CLW Document 1 Filed 01/15/20 Page 8 of 21 PageID: 8




      19.    In the 2018 20-F, the Company stated that the principal activity of its

Japanese subsidiary, 500.com Nihon Co., Ltd., was investment holding, and that it

had no substantive operations of its own.

      20.    On April 22, 2019, 500.com filed with the SEC its Annual Report on

Form 20-F for the year ended December 31, 2018 (the “2018 20-F”). Attached to

the 2018 20-F were SOX certifications signed by Defendants Pan and Yuan

attesting to the accuracy of financial reporting, the disclosure of any material

changes to the Company’s internal control over financial reporting and the

disclosure of all fraud.

      21.    The 2018 20-F stated the following regarding the risk of failing to

obtain requisite approvals, licenses, and permits:

      Certain of our game providers require various approvals, licenses and
      permits to conduct their business, including business to business, or
      B2B, gaming and software licenses. We cannot assure you that these
      providers will not encounter significant problems in obtaining new or
      renewing existing approvals, licenses and permits, or that they will
      continue to satisfy the conditions to which such approvals, licenses
      and permits granted. If previously obtained approvals, licenses and
      permits are revoked and/or if the providers fail to obtain and/or
      maintain the necessary approvals, licenses and permits required to
      conduct their business and/or host or manage games as currently
      provided, we may be required to temporarily suspend the operation of
      certain gaming services, which could have a material adverse effect
      on our business, financial condition, results of operations and
      prospects.

      22.    The 2018 20-F stated the following regarding the Company’s Code of

Ethics:
                                         8
 Case 2:20-cv-00485-ES-CLW Document 1 Filed 01/15/20 Page 9 of 21 PageID: 9




      Our board of directors has adopted a code of ethics that applies to our
      directors, officers, employees and agents, including certain provisions
      that specifically apply to our chief executive officer, chief financial
      officer, chief strategy officer, financial controller and any other
      persons who perform similar functions for us. We have filed our code
      of business conduct and ethics as an exhibit to our registration
      statement on Form F-1. We hereby undertake to provide to any person
      without charge, a copy of our code of business conduct and ethics
      within ten working days after we receive such person’s written
      request.

      23.    In the 2018 20-F, the Company stated that the principal activity of its

Japanese subsidiary, 500.com Nihon Co., Ltd., was investment holding, and that it

had no substantive operations of its own.

      24.    The statements contained in ¶¶15-23 were materially false and/or

misleading because they misrepresented and failed to disclose the following

adverse facts pertaining to the Company’s business, operations and prospects,

which were known to Defendants or recklessly disregarded by them. Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that:

(1) 500.com executives and consultants engaged in a bribery scheme with

Japanese officials in an effort to gain favor in a bid to run an upcoming Japanese

casino resort; (2) consequently, 500.com was in violation of Japanese anti-bribery

laws and its Code of Ethics; and (3) as a result, Defendants’ statements about its

business, operations, and prospects, were materially false and misleading and/or

lacked a reasonable basis at all relevant times.

                            THE TRUTH EMERGES
                                          9
Case 2:20-cv-00485-ES-CLW Document 1 Filed 01/15/20 Page 10 of 21 PageID: 10




      25.    On December 31, 2019, the Company issued a press release

announcing a Special Investigation Committee (“SIC”) was formed by the Board

to investigate illegal money transfers and the role played by consultants following

the arrest of one current consultant and two former consultants by the Tokyo

District Public Prosecutors Office. The press release stated, in pertinent part:

      SHENZHEN, China, December 31, 2019 /PRNewswire/ -- 500.com
      Limited (NYSE: WBAI) ("500.com" or the "Company"), a leading
      online sports lottery service provider in China, today announced that
      the Company’s Board of Directors (the “Board”) has formed a
      Special Investigation Committee (“SIC”) to internally investigate
      alleged illegal money transfers and the role played by consultants
      following the arrest of one consultant(also a former director of the
      Company’s subsidiary in Japan) and two former consultants by the
      Tokyo District Public Prosecutors Office.

      Concurrently Mr. Xudong Chen, Chairman of the Board, has resigned,
      effective December 30, 2019. Mr. Chen’s resignation was not based
      on any disagreement with the Company on any matter related to its
      business, finance, accounting and/or any other affairs. In addition, the
      Board has accepted the request from Mr. Zhengming Pan, Director
      and Chief Executive Officer, to temporarily step aside from his
      positions, effective December 30, 2019, until the conclusion of the
      SIC’s investigation in order to ensure a thorough and fair
      investigation.

      Mr. Shengwu Wu has been elected to replace Mr. Chen as Chairman
      of the Board and Mr. Zhaofu Tian, 500.com’s current Chief
      Technology Officer, has been appointed as Interim Chief Executive
      Officer, effective December 30, 2019 until the conclusion of the SIC’s
      investigation. Mr. Wu will join the Board’s Compensation Committee
      and chair the Strategic Planning Committee.

      Mr. Wu joined Tsinghua Unigroup in September 2019 as an
      Executive Vice President. Prior to joining Tsinghua Unigroup, Mr.
      Wu served as the Deputy Director of the Department of Electronic
                                          10
Case 2:20-cv-00485-ES-CLW Document 1 Filed 01/15/20 Page 11 of 21 PageID: 11




      Information under the Ministry of Industry and Information
      Technology of the People’s Republic of China. Mr. Wu holds a Ph.D
      from Huazhong University of Science and Technology, as well as a
      master’s and a bachelor’s degree from Tsinghua University.

      The SIC of the Board is composed of Mr. Shengwu Wu, Chairman of
      the Board, Mr. Honghui Deng and Ms. Angel Yan Ki Wong, each
      independent director of the Board, and Ms. Amy Yang Zhou, General
      Manager of the International Collaboration Department of Tsinghua
      Unigroup.

      (Emphasis added.)

      26.    On this news, shares of 500.com fell $0.91 per share or over 10% to

close at $7.52 per share on January 2, 2020, the following trading day, damaging

investors.

      27.    As a result of Defendants’ wrongful acts and omissions, and the

precipitous decline in the market value of the Company’s common shares,

Plaintiff and other Class members have suffered significant losses and damages.

              PLAINTIFF’S CLASS ACTION ALLEGATIONS
      28.    Plaintiff brings this action as a class action pursuant to Federal Rule

of Civil Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons

other than defendants who acquired 500.com securities publicly traded on NYSE

during the Class Period, and who were damaged thereby (the “Class”). Excluded

from the Class are Defendants, the officers and directors of 500.com, members of

the Individual Defendants’ immediate families and their legal representatives,



                                        11
Case 2:20-cv-00485-ES-CLW Document 1 Filed 01/15/20 Page 12 of 21 PageID: 12




heirs, successors or assigns and any entity in which Officer or Director Defendants

have or had a controlling interest.

      29.    The members of the Class are so numerous that joinder of all

members is impracticable. Throughout the Class Period, 500.com securities were

actively traded on NYSE. While the exact number of Class members is unknown

to Plaintiff at this time and can be ascertained only through appropriate discovery,

Plaintiff believes that there are hundreds, if not thousands of members in the

proposed Class.

      30.    Plaintiff’s claims are typical of the claims of the members of the

Class as all members of the Class are similarly affected by defendants’ wrongful

conduct in violation of federal law that is complained of herein.

      31.    Plaintiff will fairly and adequately protect the interests of the

members of the Class and has retained counsel competent and experienced in class

and securities litigation. Plaintiff has no interests antagonistic to or in conflict with

those of the Class.

      32.    Common questions of law and fact exist as to all members of the

Class and predominate over any questions solely affecting individual members of

the Class. Among the questions of law and fact common to the Class are:

      •      whether the Exchange Act were violated by Defendants’ acts as

             alleged herein;


                                           12
Case 2:20-cv-00485-ES-CLW Document 1 Filed 01/15/20 Page 13 of 21 PageID: 13




      •     whether statements made by Defendants to the investing public

            during the Class Period misrepresented material facts about the

            financial condition and business of 500.com;

      •     whether Defendants’ public statements to the investing public during

            the Class Period omitted material facts necessary to make the

            statements made, in light of the circumstances under which they were

            made, not misleading;

      •     whether the Defendants caused 500.com to issue false and misleading

            filings during the Class Period;

      •     whether Defendants acted knowingly or recklessly in issuing false

            filings;

      •     whether the prices of 500.com securities during the Class Period were

            artificially inflated because of the Defendants’ conduct complained of

            herein; and

      •     whether the members of the Class have sustained damages and, if so,

            what is the proper measure of damages.

      33.   A class action is superior to all other available methods for the fair

and efficient adjudication of this controversy since joinder of all members is

impracticable. Furthermore, as the damages suffered by individual Class members

may be relatively small, the expense and burden of individual litigation make it

                                        13
Case 2:20-cv-00485-ES-CLW Document 1 Filed 01/15/20 Page 14 of 21 PageID: 14




impossible for members of the Class to individually redress the wrongs done to

them. There will be no difficulty in the management of this action as a class

action.

      34.    Plaintiff will rely, in part, upon the presumption of reliance

established by the fraud-on-the-market doctrine in that:

      •      500.com shares met the requirements for listing, and were listed and

             actively traded on the NYSE, an efficient market;

      •      As a public issuer, 500.com filed periodic public reports;

      •      500.com regularly communicated with public investors via

             established market communication mechanisms, including through

             the regular dissemination of press releases via major newswire

             services and through other wide-ranging public disclosures, such as

             communications with the financial press and other similar reporting

             services;

      •      500.com’s securities were liquid and traded with moderate to heavy

             volume during the Class Period; and

      •      500.com was followed by a number of securities analysts employed

             by major brokerage firms who wrote reports that were widely

             distributed and publicly available.




                                         14
Case 2:20-cv-00485-ES-CLW Document 1 Filed 01/15/20 Page 15 of 21 PageID: 15




      35.    Based on the foregoing, the market for 500.com securities promptly

digested current information regarding 500.com from all publicly available

sources and reflected such information in the prices of the shares, and Plaintiff and

the members of the Class are entitled to a presumption of reliance upon the

integrity of the market.

      36.    Alternatively, Plaintiff and the members of the Class are entitled to

the presumption of reliance established by the Supreme Court in Affiliated Ute

Citizens of the State of Utah v. United States, 406 U.S. 128 (1972), as Defendants

omitted material information in their Class Period statements in violation of a duty

to disclose such information as detailed above.

                                  COUNT I
  For Violations of Section 10(b) And Rule 10b-5 Promulgated Thereunder
                           Against All Defendants
      37.    Plaintiff repeats and realleges each and every allegation contained

above as if fully set forth herein.

      38.    This Count is asserted against Defendants is based upon Section

10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated

thereunder by the SEC.

      39.     During the Class Period, Defendants, individually and in concert,

directly or indirectly, disseminated or approved the false statements specified

above, which they knew or deliberately disregarded were misleading in that they


                                         15
Case 2:20-cv-00485-ES-CLW Document 1 Filed 01/15/20 Page 16 of 21 PageID: 16




contained misrepresentations and failed to disclose material facts necessary in

order to make the statements made, in light of the circumstances under which they

were made, not misleading.

        40.   Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that

they:

              •    employed devices, schemes and artifices to defraud;

              •    made untrue statements of material facts or omitted to state

                   material facts necessary in order to make the statements made,

                   in light of the circumstances under which they were made, not

                   misleading; or

              •    engaged in acts, practices and a course of business that operated

                   as a fraud or deceit upon plaintiff and others similarly situated

                   in connection with their purchases of 500.com securities during

                   the Class Period.

        41.   Defendants acted with scienter in that they knew that the public

documents and statements issued or disseminated in the name of 500.com were

materially false and misleading; knew that such statements or documents would be

issued or disseminated to the investing public; and knowingly and substantially

participated, or acquiesced in the issuance or dissemination of such statements or

documents as primary violations of the securities laws. These defendants by virtue

                                        16
Case 2:20-cv-00485-ES-CLW Document 1 Filed 01/15/20 Page 17 of 21 PageID: 17




of their receipt of information reflecting the true facts of 500.com, their control

over, and/or receipt and/or modification of 500.com’s allegedly materially

misleading statements, and/or their associations with the Company which made

them privy to confidential proprietary information concerning 500.com,

participated in the fraudulent scheme alleged herein.

      42.     Individual Defendants, who are the senior officers and/or directors of

the Company, had actual knowledge of the material omissions and/or the falsity of

the material statements set forth above, and intended to deceive Plaintiff and the

other members of the Class, or, in the alternative, acted with reckless disregard for

the truth when they failed to ascertain and disclose the true facts in the statements

made by them or other 500.com personnel to members of the investing public,

including Plaintiff and the Class.

      43.     As a result of the foregoing, the market price of 500.com securities

was artificially inflated during the Class Period. In ignorance of the falsity of

Defendants’ statements, Plaintiff and the other members of the Class relied on the

statements described above and/or the integrity of the market price of 500.com

securities during the Class Period in purchasing 500.com securities at prices that

were artificially inflated as a result of Defendants’ false and misleading

statements.




                                         17
Case 2:20-cv-00485-ES-CLW Document 1 Filed 01/15/20 Page 18 of 21 PageID: 18




        44.   Had Plaintiff and the other members of the Class been aware that the

market price of 500.com securities had been artificially and falsely inflated by

Defendants’ misleading statements and by the material adverse information which

Defendants did not disclose, they would not have purchased 500.com securities at

the artificially inflated prices that they did, or at all.

        45.    As a result of the wrongful conduct alleged herein, Plaintiff and

other members of the Class have suffered damages in an amount to be established

at trial.

        46.   By reason of the foregoing, Defendants have violated Section 10(b)

of the 1934 Act and Rule 10b-5 promulgated thereunder and are liable to the

plaintiff and the other members of the Class for substantial damages which they

suffered in connection with their purchase of 500.com securities during the Class

Period.

                                     COUNT II
                  Violations of Section 20(a) of the Exchange Act
                        Against the Individual Defendants
        47.   Plaintiff repeats and realleges each and every allegation contained in

the foregoing paragraphs as if fully set forth herein.

        48.   During the Class Period, the Individual Defendants participated in the

operation and management of 500.com, and conducted and participated, directly

and indirectly, in the conduct of 500.com’s business affairs. Because of their


                                             18
Case 2:20-cv-00485-ES-CLW Document 1 Filed 01/15/20 Page 19 of 21 PageID: 19




senior positions, they knew the adverse non-public information about 500.com’s

misstatement of revenue and profit and false financial statements.

      49.    As officers and/or directors of a publicly owned company, the

Individual Defendants had a duty to disseminate accurate and truthful information

with respect to 500.com’s financial condition and results of operations, and to

correct promptly any public statements issued by 500.com which had become

materially false or misleading.

      50.    Because of their positions of control and authority as senior officers,

the Individual Defendants were able to, and did, control the contents of the various

reports, press releases and public filings which 500.com disseminated in the

marketplace during the Class Period concerning 500.com’s results of operations.

Throughout the Class Period, the Individual Defendants exercised their power and

authority to cause 500.com to engage in the wrongful acts complained of herein.

The Individual Defendants therefore, were “controlling persons” of 500.com

within the meaning of Section 20(a) of the Exchange Act. In this capacity, they

participated in the unlawful conduct alleged which artificially inflated the market

price of 500.com securities.

      51.    By reason of the above conduct, the Individual Defendants are liable

pursuant to Section 20(a) of the Exchange Act for the violations committed by

500.com.


                                        19
Case 2:20-cv-00485-ES-CLW Document 1 Filed 01/15/20 Page 20 of 21 PageID: 20




                             PRAYER FOR RELIEF
      WHEREFORE, plaintiff, on behalf of himself and the Class, prays for
judgment and relief as follows:
      (a)    declaring this action to be a proper class action, designating plaintiff

as Lead Plaintiff and certifying plaintiff as a class representative under Rule 23 of

the Federal Rules of Civil Procedure and designating plaintiff’s counsel as Lead

Counsel;

      (b)    awarding damages in favor of plaintiff and the other Class members

against all defendants, jointly and severally, together with interest thereon;

      awarding plaintiff and the Class reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

      (d)    awarding plaintiff and other members of the Class such other and

further relief as the Court may deem just and proper.

                           JURY TRIAL DEMANDED
      Plaintiff hereby demands a trial by jury.


Dated:       January 15, 2020           Respectfully submitted,

                                        THE ROSEN LAW FIRM, P.A.

                                        By: /s/ Laurence M. Rosen
                                        Laurence M. Rosen, Esq.
                                        One Gateway Center, Suite 2600
                                        Newark, NJ 07102
                                        Tel: (973) 313-1887
                                        Fax: (973) 833-0399

                                          20
Case 2:20-cv-00485-ES-CLW Document 1 Filed 01/15/20 Page 21 of 21 PageID: 21




                                   Email: lrosen@rosenlegal.com

                                   Counsel for Plaintiff




                                    21
